DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-8, 10-17, 19-21, 25, 27, 29, and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iaccino et al (7,396,967).
Iaccino discloses a process of making para-xylene by methylating benzene/toluene in a reformate in the presence of catalyst containing a zeolite such as ZSM-5, MCM-22, SAPO-5, and MCM-49claims 10, 11, 19, and 20 with an methylating agent, namely methanolclaim 3 at a temperature of from 300 to 700oCclaims 4, 5, and 14, under a pressure of from 1 to 1000 psig (6.89 to 6,895 kPa-g)claim 6 and 15 and at WHSV of from 0.1 to 200claims 7 and 16 in a fixed bed reactor (col. 9, line 63 to col. 10, line 41; example 3).
As discussed above, Iaccino does not specifically pick a catalyst containing a MWW molecular sieve, namely MCM-49 as recited in claim 1, 10, 11, 19, and 20 from other zeolites as disclosed on column 10, lines 27-41. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Iaccino process by using any zeolite, namely MCM-49, MCM-56, and MCM-22 as the catalyst for the methylation reaction to arrive at the applicants’ claimed process except the criticality of using these zeolites can be shown by applicants.    
 The condition of the temperature, the pressure and the WHSV as recited in claims are overlapped with Iaccino as discussed above.

Regarding claim 21, from column 10, line 23 to column 11, line 34, Iaccino discloses how the catalyst is made. 
Iaccino discloses (1) the catalyst comprises a molecular sieve (col. 10, lines 27-41), (2) the molecular sieve will be incorporated with a binder, such as alumina and silicaclaim 25 (col. 10, line 63 to col. 11, line 5), (3) the catalyst may (optional) also include a hydrogenation/dehydrogenation metal such as Sn (a metal of group 14)claim 29 (col. 11, lines 12-27), (4) the catalyst can (optional) be selectivatedclaims 27 and 29 to enhance the amount of para-xylene. Therefore, the catalyst as recited in claim 21 is taught by Iaccino since hydrogenation/dehydrogenation metal and selectivating materials are only optional materials in the Iaccino catalyst.
Regarding claim 33, Iaccino does not mention about the presence of steam during the methylation reaction (see the entire patent for details).
Regarding claims 2, 13, 31, 32, 34, and 35, Iaccino discloses on column 2, lines 17-23, that toluene after other components including hydrogen, C1-C5, C8+, C6-7 paraffins and benzene have been removed out from a reformate is sent to a toluene methylation to produce xylenes. Tables 1, 4, 7, 10, and 13 are exemplified reformates. 
If all of components other than toluene are removed from reformates, namely reformate shown in the above tables before the methylation, the toluene feed to the methylation would be pure 100%.


Response to Arguments
Applicant’s arguments with respect to present claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772